DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/617468, filed on June 8, 2017.

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
	Claim 8 recites “a mirror which reflects the image through the prism” which was not disclosed in parent application US 15/617468.  Specifically, there does not appear to be any mirror which reflects light through a/the prism.  In Figure 1, mirrors (124, 125) are disclosed downstream of prism (123) and thus the light passes through the prism 
	Claims 8-14 are considered to have a filing date of December 30, 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mirror which reflects the image through the prism (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Information Disclosure Statement
The information disclosure statement(s) filed on December 30, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al. (US 2017/0359558 - Harada) in view of Shelton et al. (US 2004/0239583 - Shelton).
	As to claim 8, Harada teaches a display device (Harada Figs. 1-3, 6, 7) comprising a display panel which displays an image (Harada Fig. 1 - 121), a prism which is arranged so that a plane of incidence inclines at a first predetermined angle with respect to the display panel (Harada Fig. 1 - 123; Fig. 3 - 123), inclines the image which is projected from the display panel (Harada Fig. 3 - virtual image, actual panel), and outputs the image at a second predetermined angle (Harada Fig. 3 - Oblique image), a mirror (Harada Fig. 1 - 124), a concave mirror which reflects the image from the mirror (Harada Fig. 1 - 125), wherein the image displayed on the display panel is an image obtained by dividing an original image for each of primary color components (Harada Fig. 6A-C - R, G, B), and stretching and synthesizing the divided image at a stretch rate for each of the primary color components (Harada Fig. 6C - B, G, R; para. [0040]), respectively, at the stretch rate of each of the primary color components set to have characteristics contrary to chromatic aberration characteristics of the prism such that a shorter an image of a primary color component a larger its wavelength (Harada Fig. 6C - B, G, R; para. [0040]).

	As to claim 9, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Harada further teaches a backlight source which projects the image to be displayed on the display panel (Harada Fig. 1 - 122).
	As to claim 10, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Harada further teaches the image for each of the primary colors is stretched in accordance with the angle at which the plane of incidence inclines with respect to the display panel and a wavelength of the primary color (Harada Fig. 6C; para. [0037], [0040], [0041]).
	As to claim 11, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Harada further teaches a windshield which reflects the image from the concave mirror (Harada Fig. 1 - windshield).
	As to claim 12, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 9, and Harada further teaches the 
	As to claim 13, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Harada further teaches the prism inclines one part of the image which is projected from the display panel at the second predetermined angle (Harada Fig. 3 - 123, oblique image; Fig. 8 - 123, 121).
	As to claim 14, Harada in view of Shelton teaches all the limitations of the instant invention as detailed above with respect to claim 8, and Harada further teaches a second prism in addition to the prism, wherein the second predetermined angle is increased by the use of the prism and the second prism in combination (Harada Fig. 10).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harada et al. (US 10,564,416) is cited as the US Patent of Harada cited above; Yamaguchi (US 2014/0204465); Kasahara et al. (US 2017/0225568); Harada (US 2017/0242246) are cited as additional examples of reflecting images through prisms in automotive HUDs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 28, 2021